DETAILED ACTION

Election/Restrictions
Claims 21-23, 26, 28, 29, 31-33, 35-37 and 40-42 are allowable. Claims 35-38, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on April 6, 2021, is hereby withdrawn and claims 35-38 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claim 21 is objected to because of the following informalities:  In line 13, “the inflatable” should be changed to --wherein the inflatable--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 suffers from double inclusion, since it can be read to include the same element twice (i.e., “an opening” is recited in claim 31, line 21, and “an opening” is recited in claim 38, line 3, both recitations being directed to the same element). MPEP §2173.05(o). This rejection could be overcome by changing “an opening” to --the opening-- in claim 38, line 3.
Claim Rejections - 35 USC § 102
Claim 43 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US 2018/0111579 A1). Shimizu discloses an airbag assembly for a motor vehicle, the airbag assembly comprising: an inflatable airbag 12 deployable from a stowed condition, the inflatable airbag having a longitudinally extending axis and being wrapped about the longitudinally extending axis in the stowed condition; at least a first mounting tab 224 secured to the inflatable airbag; and a reinforcing wrapper (220, 230) secured to the first mounting tab and peripherally wrapped entirely around at least a first portion of the inflatable airbag, wherein the reinforcing wrapper holds at least the first portion of the inflatable airbag under compression with a reduced package size (paragraph 0014), the first mounting tab is radially disposed between and immediately adjacent to an outer end of the inflatable airbag and an inner end of the reinforcing wrapper (Figs. 6(C) and 8), and the reinforcing wrapper includes an opening (222, 232a, 232b) through which the first mounting tab passes.
Allowable Subject Matter
Claims 21-23, 26, 28, 29, 31-33, 35-37 and 40-42 are allowed.
Claim 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, as suggested above, and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614